Case 1:19-cv-00007-CBA-VMS Document 162 Filed 11/16/20 Page 1 of 5 PageID #: 8672




     November 16, 2020


     VIA ECF

     Honorable Carol Bagley Amon
     United States District Judge
     United States District Court for the Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

     Re: Bartlett v. Societe Generale de Banque au Liban SAL, No. 19-cv-0007 (CBA)(VMS)
         (E.D.N.Y.): Response to Plaintiffs’ Notice of Supplemental Authority

     Dear Judge Amon:

     We write on behalf of Moving Defendants1 to respond to Plaintiffs’ October 20, 2020, letter
     submitting as supplemental authority Henkin v. Kuveyt Turk Katilim Bankasi, A.S., 19-cv-
     5394 (BMC), 2020 WL 6143654 (E.D.N.Y. Oct. 20, 2020), in which Judge Cogan denied a
     motion to dismiss a claim under the Justice Against Sponsors of Terrorism Act (“JASTA”).
     ECF No. 161. The Henkin decision represents a departure from Second Circuit precedent and
     should have no bearing on the currently pending motion to dismiss the Bartlett complaint.
     Indeed, Judge Cogan has just granted the defendant’s motion to certify the decision for an
     interlocutory appeal. See Henkin v. Kuveyt Turk Katilim Bankasi, A.S., 19-cv-5394 (BMC),
     ECF No. 36 (E.D.N.Y. Nov. 13, 2020) (attached as Exhibit A).

     In Linde v. Arab Bank, the Second Circuit held that a bank cannot be held liable for aiding
     and abetting under JASTA unless it “was ‘generally aware’ that [by providing financial
     services] it was thereby playing a ‘role’ in [the terrorist organization’s] violent or life-
     endangering activities.” Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir. 2018).
     Although Henkin acknowledges this requirement, 2020 WL 6143654 at *6, the decision
     ignores its crucial foundation: that to meet JASTA’s mens rea requirement for aiding and
     abetting an act of international terrorism, a plaintiff must show “more than the provision of
     material support to a designated terrorist organization.” Linde, 882 F.3d at 329 (emphasis in
     original). The Henkin court erred by holding that a JASTA claim is sufficiently pled if its
     allegations permit the inference that “funds from [a customer’s] accounts would make their
     way to” an FTO. See Henkin, 2020 WL 6143654 at *7. At best, such allegations suggest only
     that a bank’s customers provided material support to an FTO, which the Second Circuit
     plainly held to be an insufficient basis for JASTA liability in Linde.

     Henkin also departs from the Second Circuit’s instructions on how the legal framework of
     Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983) should be applied to claims arising
     under JASTA. In Linde, the Second Circuit took Halberstam’s aiding and abetting standard

     1
         The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L., (2) Fransabank
         S.A.L., (3) MEAB Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank S.A.L., (6) Bank Audi
         S.A.L., (7) Bank of Beirut S.A.L., (8) Lebanon & Gulf Bank S.A.L., (9) Banque Libano Française
         S.A.L., (10) Bank of Beirut and the Arab Countries S.A.L., and (11) Fenicia Bank s.a.l.
Case 1:19-cv-00007-CBA-VMS Document 162 Filed 11/16/20 Page 2 of 5 PageID #: 8673

                                                             Honorable Carol Bagley Amon
                                                             November 16, 2020
                                                             Page 2



  applicable to all common law torts and applied it to the explicit requirements of JASTA,
  which applies only to aiding and abetting an “act of international terrorism,” which by
  definition “involve[s] violent acts or acts dangerous to human life.” 18 U.S.C. §§ 2331,
  2332(d)(2). Thus, the Court concluded that to prove a JASTA claim against a bank, the
  plaintiff must show that the bank was “generally aware” of its role in an FTO’s “violent or
  life-endangering activities.” Linde, 882 F.3d at 329. Just last year, the Second Circuit adhered
  to the requirement that a defendant be “generally aware” of its role in violent or life-
  threatening terrorist activities. See Siegel v. HSBC, N. Am. Holdings Inc., 933 F.3d 217, 224
  (2d Cir. 2019). Judge Cogan’s “application of Halberstam” disregards the need for a JASTA
  plaintiff to show more than that an alleged aider and abettor provided some assistance to an
  FTO. Henkin, 2020 WL 6143654 at *7. And in “[a]nalogizing [the] case” to Halberstam,
  Judge Cogan paid no heed to the fact that the aider and abettor in Halberstam had a direct
  relationship with the principal and knowingly played a role in his illicit property crimes. Id.
  The Henkin decision relies upon an erroneous reading of the D.C. Circuit’s decision in
  Halberstam to rewrite the statement of the mens rea needed for a JASTA claim that the
  Second Circuit established in Linde and Siegel.

                                                Respectfully submitted,

                                                DECHERT LLP


                                          By: /s/ Linda C. Goldstein
                                              Linda C. Goldstein
                                              Dechert LLP
                                              1095 Avenue Of The Americas
                                              Three Bryant Park
                                              New York, NY 10036
                                              212-698-3500
                                              Email: linda.goldstein@dechert.com

                                                Michael H. McGinley (pro hac vice)
                                                Dechert LLP
                                                Cira Centre
                                                2929 Arch Street
                                                Philadelphia, PA 19104
                                                215-994-4000
                                                Email: michael.mcginley@dechert.com

                                                Attorneys for Defendants BLOM Bank SAL
                                                and Fransabank SAL
Case 1:19-cv-00007-CBA-VMS Document 162 Filed 11/16/20 Page 3 of 5 PageID #: 8674

                                                   Honorable Carol Bagley Amon
                                                   November 16, 2020
                                                   Page 3




                                        MAYER BROWN LLP


                                    By: /s/ Mark G. Hanchet
                                        Mark G. Hanchet
                                        Robert W. Hamburg
                                        Mayer Brown LLP
                                        1221 Avenue of the Americas
                                        New York, NY 10020
                                        212-506-2500
                                        Email: mhanchet@mayerbrown.com
                                        Email: rhamburg@mayerbrown.com

                                        Attorneys for Defendant Banque Libano
                                        Française SAL


                                        MAYER BROWN LLP


                                    By: /s/ Andrew J. Pincus
                                        Andrew J. Pincus
                                        Mayer Brown LLP
                                        1999 K Street, NW
                                        Washington, DC 20006
                                        202-263-3220
                                        Email: apincus@mayerbrown.com

                                    By: /s/ Christopher J. Houpt
                                        Mayer Brown LLP
                                        1221 Avenue of the Americas
                                        New York, NY 10020
                                        212-506-2500
                                        Email: choupt@mayerbrown.com

                                        Attorneys for Defendant Bank Audi SAL
Case 1:19-cv-00007-CBA-VMS Document 162 Filed 11/16/20 Page 4 of 5 PageID #: 8675

                                                 Honorable Carol Bagley Amon
                                                 November 16, 2020
                                                 Page 4



                                     DLA PIPER LLP (US)


                                 By: /s/ Jonathan D. Siegfried
                                     Jonathan D. Siegfried
                                     Douglas W. Mateyaschuk II
                                     DLA Piper LLP (US)
                                     1251 Avenue of The Americas
                                     New York, NY 10020
                                     212-335-4925
                                     Email: jonathan.siegfried@dlapiper.com
                                     Email: douglas.mateyaschuk@dlapiper.com

                                     Attorneys for Defendants Byblos Bank SAL,
                                     Bank of Beirut and the Arab Countries SAL,
                                     and Lebanon and Gulf Bank SAL


                                     ASHCROFT LAW FIRM, LLC


                                 By: /s/ Michael J. Sullivan
                                     Michael J. Sullivan
                                     Brian J. Leske
                                     Ashcroft Law Firm, LLC
                                     200 State Street, 7th Floor
                                     Boston, MA 02109
                                     617-573-9400
                                     Email: msullivan@ashcroftlawfirm.com
                                     Email: bleske@ashcroftlawfirm.com

                                     Attorneys for Defendant Société Générale de
                                     Banque au Liban S.A.L.
Case 1:19-cv-00007-CBA-VMS Document 162 Filed 11/16/20 Page 5 of 5 PageID #: 8676

                                                    Honorable Carol Bagley Amon
                                                    November 16, 2020
                                                    Page 5



                                        SQUIRE PATTON BOGGS (US) LLP


                                    By: /s/ Gassan A. Baloul
                                        Gassan A. Baloul
                                        Mitchell R. Berger
                                        Squire Patton Boggs (US) LLP
                                        2550 M Street, NW
                                        Washington, DC 20037
                                        202-457-6155
                                        Email: gassan.baloul@squirepb.com
                                        Email: mitchell.berger@squirepb.com

                                        Attorneys for Defendants MEAB s.a.l. (sued as
                                        Middle East Africa Bank SAL) and Fenicia
                                        Bank s.a.l.


                                        SHEARMAN & STERLING LLP


                                    By: /s/ Henry S. Weisburg
                                        Henry Weisburg
                                        Shearman & Sterling LLP
                                        599 Lexington Avenue
                                        New York, NY 10022
                                        212-848-4000
                                        Email: hweisburg@shearman.com

                                        Attorneys for Defendant Bank of Beirut SAL
